DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 12 APR 2022.  The status of the claims is as follows:
Claims 1-20 are pending.
Claims 1, 11, and 20 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 20 each recite the new limitation “in the absence of a catalyst”.  The specification as filed does not mention the concept of a catalyst.  Per MPEP 2173.05(i):  “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.”  Since a catalyst is never recited in the specification, positively or negatively, there is no basis to exclude a catalyst from the claims.  The dependent claims do not address this deficiency and are therefore also held as indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myo ‘569 (U.S. PGPub 2008/0044569).
Claim 1 – Myo ‘569 teaches a method of depositing a film (PG 0129, 0130), the method comprising:
exposing a substrate to a metal precursor in a processing chamber to deposit a metal film on the substrate (PG 0130, hafnium tetrachloride; PG 0115, process chamber);
purging the processing chamber of the metal precursor (PG 0130, nitrogen purge),
exposing the substrate to an in situ steam generated oxidant in the absence of a catalyst to react with the metal film and form a metal oxide film on the substrate (PG 0130, oxidant supplied; PG 0073, oxidant can alternatively be chosen to be e.g. ozone as opposed to WVG byproduct; the alternative oxidant in PG 0073 is not disclosed in the presence of a catalyst), the in situ steam generated oxidant comprising a mixture of ozone (O3) (PG 0073) and hydrogen (H2) (PG 0055, inclusion of hydrogen with an oxidant removes certain contaminants and protects certain layers from undesired oxidation); and
purging the processing chamber of the in situ steam generated oxidant (PG 0130, nitrogen purge after oxidant). 
Myo ‘569 does not disclose a particular percentage of ozone in the hydrogen/ozone mixture as required by Claim 1.  PG 0054 renders obvious separate gas flows of hydrogen source gas and oxygen source gases of 20 – 300 sccm each; PG 0073 renders obvious ozone from an alternative source; Examiner notes that while PG 0054 exemplifies oxygen, PG 0073 clearly teaches that oxygen and ozone are equally known to be used as oxygen source gases.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Myo ‘569 to select flow rates of e.g. 20 sccm hydrogen and 300 sccm ozone for source gases to produce oxidant gas, as PG 0054 renders obvious source gas flow rates suitable for producing oxidant gas and PG 0073 renders ozone as an obvious alternative to the WVG oxidant.  At the selected flow rates, the gas mixture will be (300 / (300+20))%, or 93.75%, ozone.  Examiner notes that no other gases are disclosed as being supplied to the system; therefore, the mixture consists of hydrogen and ozone.  The substrate temperature conditions (e.g. PG 0033, 250-500 degrees Celsius) are commensurate with the temperature conditions in the WVG (PG 0043, 100 – 500 degrees Celsius) which produce water vapor; therefore, water vapor is expected to be generated at the surface of the substrate from the given precursors.
Claim 2 – Myo ‘569 teaches the method of claim 1, wherein the metal precursor comprises a metal selected from one or more of aluminum (Al), zirconium (Zr), hafnium (Hf), lanthanum (La), tantalum (Ta), and titanium (Ti) (hafnium expressly at PG 0130; other cited metals contemplated at PG 0082) . 
Claim 3 – Myo ‘569 teaches the method of claim 1, wherein the metal oxide film comprises one or more of aluminum oxide, zirconium oxide, hafnium oxide, lanthanum oxide, tantalum oxide, and titanium oxide (hafnium oxide taught at PG 0130; other listed oxides contemplated at PG 0082). 
Claim 4 – Myo ‘569 teaches the method of claim 1, wherein the in situ steam generated oxidant is formed by generating ozone (O3) gas and mixing the ozone (O3) gas with hydrogen (H2) gas (PG 0039-0040; ozone and hydrogen are contemplated at PG 0039; absent a specified method of generation, the presence of ozone is inherent evidence of creation or generation of ozone). 
Claim 5 – Myo ‘569 teaches the method of claim 1, wherein the substrate is exposed to the in situ steam generated oxidant at a pressure less than 100 Torr (PG 0129, e.g. 1-10 Torr). 
Claim 7 – Myo ‘569 teaches the method of claim 1, wherein purging the processing chamber comprises flowing a purge gas into the processing chamber (PG 0130, nitrogen purges). 
Claim 8 – Myo ‘569 teaches the method of claim 7, wherein the purge gas is selected from one or more of nitrogen (N2), helium (He), and argon (Ar) (PG 0130, nitrogen purges; PG 0045 and PG 0047 show argon and helium can be chosen as purge gasses as well). 
Claim 9 – Myo ‘569 teaches the method of claim 1, wherein the substrate is maintained at a temperature in a range of from about 300 0C to about 500 0C (PG 0129, 350 0C). 
Claim 10 – Myo ‘569 teaches the method of claim 1, further comprising repeating the method to provide the metal oxide film having a thickness of about 2 Angstroms to 3000 Angstroms (PG 0129). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Myo ‘569 as applied to claim 1 above, and further in view of Dussarrat ‘222 (U.S. PGPub 2009/0203222).
Claim 6 – Myo ‘569 teaches the method of claim 1, but does not teach or suggest wherein the substrate has at least one feature thereon, the at least one feature extending a feature depth from a top surface of the substrate to a bottom surface, the at least one feature having a width defined by a first sidewall and a second sidewall.  Myo ‘569 teaches that ALD can be desirably used to form films on substrates having surface features (PG 0005-0007) but does not expressly teach substrates having surface features.  PG 0127 discloses semiconductor wafers and patterned substrates as suitable deposition surfaces.  Dussarrat ‘222 discloses that ALD processes can be desirably used to form hafnium oxide layers on wafers comprising trenches (e.g. PG 0088).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Myo ‘569 to use semiconductor wafers comprising trenches as suggested by Dussarrat ‘222, as Myo ‘569 teaches that semiconductor wafers are desirable substrates for its process and Dussarrat ’222 teaches that ALD processes can be used to deposit metal oxides, preferably hafnium oxides, on semiconductor wafers comprising trenches.

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung ‘427 (U.S. PGPub 2013/0288427) in view of Myo ‘569, Hegde ‘652 (U.S. Patent 10,121,652), and Dhar ‘330 (U.S. PGPub 2012/0223330).
Claim 11 – Hung ‘427 renders obvious a method of depositing a film, the method comprising (PG 0061-0075):
exposing a substrate to a metal precursor in a processing chamber to deposit a metal film on the substrate (PG 0061-0063; it would have been obvious to modify the listed step to perform the alternate embodiment where mixed metal precursors are introduced simultaneously as discussed at PG 0072-0075, as Hung ‘427 teaches compositional and procedural advantages for supplying the metal precursors simultaneously);
purging the processing chamber of the metal precursor (PG 0064-0065),
exposing the substrate to an oxidant in the absence of a catalyst to form a metal oxide film (PG 0066-0067; it would have been obvious to modify the listed step to select any of H2O, O2, or O3 as the co-reactant to form a metal oxide, as Hung ‘427 wants to form mixed metal oxides (PG 0038) and teaches that the listed co-reactants are suitable oxidants for the purpose at PG 0041; further, no catalyst material is disclosed in Hung ‘427), the oxidant comprising one of H2O, molecular oxygen (O2), and ozone (O3) (PG 0041);
purging the processing chamber of the oxidant (PG 0068-0069);
annealing the metal oxide film (PG 0071) in a stream consisting of hydrogen (H2) gas and nitrogen (N2) gas (it would have been obvious to modify the listed step to select a mixture of hydrogen and nitrogen gases for annealing, as PG 0071 discloses this mixture (forming gas) as a suitable ambient gas for annealing) at a pressure in a range of from 10 Torr to 75 Torr (PG 0059 discloses that the ALD process conditions may range from about 0.01 Torr to about 100 Torr; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed chamber pressure range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).) and for a time period in a range of from 0.1 seconds to 10 seconds (e.g. PG 0071, 2 to 10 seconds).
Hung ‘427 does not disclose the following limitations of Claim 11:
Wherein the oxidant is an in situ steam generated oxidant that reacts with the metal film to form a metal oxide film on the substrate, the in situ steam generated oxidant consisting of a mixture of hydrogen and at least 70% ozone.
Wherein the annealing step passivates dangling bonds and interface traps.
Wherein the process chamber is purged after the annealing step.  
Myo ‘569 teaches an ALD method of depositing an e.g. hafnium oxide film (PG 0129, 0130) and teaches that a known oxidant to produce hafnium oxide from the hafnium precursor is an in situ steam generated oxidant comprising a mixture of ozone (O3) (PG 0073) and hydrogen (H2) (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 to use the particular oxidant of Myo ‘569, as Hung ‘427 wants to form a metal oxide film in an ALD process and Myo ‘569 teaches an oxidant known to be suitable for the purpose.  The disclosed gas mixture does not include the WVG disclosed elsewhere in Myo ‘569 and does not disclose the use of a catalyst therewith.  Myo ‘569 does not disclose a particular percentage of ozone in the hydrogen/ozone mixture as required by Claim 11.  Myo ‘569 PG 0054 renders obvious separate gas flows of hydrogen source gas and oxygen source gases of 20 – 300 sccm each; Examiner notes that while Myo ‘569 PG 0054 exemplifies oxygen, Myo ‘569 PG 0073 clearly teaches that oxygen and ozone are equally known to be used as oxygen source gases.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 / Myo ‘569 to select flow rates of e.g. 20 sccm hydrogen and 300 sccm ozone for source gases to produce oxidant gas in the process of Myo ‘569, as Myo ‘569 PG 0054 renders obvious source gas flow rates suitable for producing oxidant gas.  At the selected flow rates, the gas mixture will be (300 / (300+20))%, or 93.75%, ozone.  Examiner notes that no other gases are disclosed as being supplied to the system; therefore, the mixture consists of hydrogen and ozone.  The substrate temperature conditions (e.g. PG 0033, 250-500 degrees Celsius) are commensurate with the temperature conditions in the WVG (PG 0043, 100 – 500 degrees Celsius) which produce water vapor; therefore, water vapor is expected to be generated at the surface of the substrate from the given precursors.
Hung ‘427 states that the purpose of the anneal is to homogenize the deposited layer at PG 0071.  Hegde ‘652 is drawn to the formation of metal oxide layers (Column 1 Lines 39-49) and discloses, as a part of its process, an annealing process (Column 5 Lines 39-59).  The purpose of the annealing step is to remove impurities from the layer and densify the layer to a layer of metal oxides (Id.); this function reduces the composition of the layer to metal(s) and oxygen and therefore serves to homogenize the layer.  The annealing process is followed by a purge process to remove the extracted impurities (Column 5 Lines 39 – 59).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the process of Hung ‘427 / Myo ‘569 to include a purge step after the anneal step as suggested by Hegde ‘652, as Hung ‘427 / Myo ‘569 wants to anneal a formed metal oxide layer to homogenize said layer and Hegde ‘652 teaches a method for annealing a formed metal oxide layer that serves to homogenize the layer and comprises an post-anneal purging step.
Hung ‘427 / Myo ‘569 / Hegde ‘652 does not discuss removing dangling bonds or interface traps in the annealing process.  Hung ‘427 is drawn to forming layers for use in e.g. MOSFET devices (PG 0005, PG 0079 transistors generally).  Dhar ‘330 is drawn to the formation of MOSFET devices by ALD processes (PG 0028, 0035, 0041) and teaches that when annealing an oxide layer in the MOSFET device, annealing in a nitrogen-containing environment such that nitrogen is incorporated into the oxide layer advantageously passivates dangling bonds and interface traps in the oxide layer (PG 0041), which desirably increases the current of the MOSFET in the on-state (PG 0041).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 / Myo ‘569 / Hegde ‘652 to incorporate nitrogen into the metal oxide film during annealing as suggested by Dhar ‘330, as Hung ‘427 / Myo ‘569 / Hegde ‘652 wants to anneal metal oxide films in MOSFET devices in a nitrogen-containing atmosphere and Dhar ‘330 teaches that consciously incorporating nitrogen in MOSFET oxide films via annealing reduces interface traps and dangling bonds to advantageously increase operating current of the MOSFET device.
Claim 12 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, wherein the metal precursor comprises a metal selected from one or more of hafnium (Hf), zirconium (Zr), or titanium (Ti) (Hung ‘427 PG 0039).  
Claim 13 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, wherein the metal oxide film comprises one or more of hafnium oxide, zirconium oxide, or titanium oxide (Hung ‘427 PG 0039 for base metal precursors; oxidation of those precursors in ALD leads to formation of the related metal oxides).  
Claim 15 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, wherein purging the processing chamber comprises flowing a purge gas into the processing chamber (Hung ‘427 PG 0064-0065 and 0068-0069; Hegde ‘652 Column 5 Lines 39 – 59).  
Claim 16 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 15, wherein the purge gas is selected from one or more of nitrogen (N2), helium (He), and argon (Ar) (Hung ‘427 PG 0064-0065 and 0068-0069 renders all three obvious separately or in combination; Hegde ‘652 Lines 39-59 renders argon and nitrogen obvious separately as purge gases).
Claim 17 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, wherein the substrate is maintained at a temperature in a range of from about 300 °C to about 500 °C (Hung ‘472 PG 0071 expressly discloses 300 and 400 degrees Celsius for annealing and PG 0059 expressly discloses 350 degrees Celsius for deposition).  
Claim 18 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, further comprising repeating the method to provide the metal oxide film having a thickness of about 2 Angstroms to about 3000 Angstroms (Hung ‘427 teaches generally that in ALD, the deposition cycle may be repeated to obtain a layer of any desired thickness (PG 0045); Hung ‘427 teaches that the desired end product of its deposition process is a layer that may be used in microelectronics applications as recited at PG 0037; Myo ‘569 PG 0129 discloses general ALD process conditions for forming metal oxide layers, and discloses that desirable material thicknesses for these applications range from 2 to 1000 Angstroms).
Claim 19 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, wherein the oxidant comprises an in situ steam generated oxidant formed by generating ozone (O3) gas and mixing the ozone (O3) gas with hydrogen (H2) gas (Myo ‘569 PG 0043, the water vapor is produced at temperatures of about 100 to about 500 degrees Celsius; this makes the water vapor a steam.  Myo ‘569 forms the steam by mixing ozone (O3) gas with hydrogen (H2) gas (PG 0039-0040; ozone and hydrogen are contemplated at PG 0073 and 0039; absent a specified method of generation, the presence of ozone is inherent evidence of creation or generation of ozone).
Claim 20 – Hung ‘427 renders obvious a method of depositing a film, the method comprising:
selectively forming a metal oxide film (PG 0038, desired to form a mixed metal oxide film) in the absence of a catalyst (PG 0059-0071 discloses an exemplary process which does not utilize catalyst) in a process cycle comprising sequential exposure of a substrate to
a metal precursor (PG 0061-0063; it would have been obvious to modify the listed step to perform the alternate embodiment where mixed metal precursors are introduced simultaneously as discussed at PG 0072-0075, as Hung ‘427 teaches compositional and procedural advantages for supplying the metal precursors simultaneously),
purge gas (PG 0064-0065),
oxidant (PG 0066-0067; it would have been obvious to modify the listed step to select an oxidant as the co-reactant to form a metal oxide, as Hung ‘427 wants to form mixed metal oxides (PG 0038) and teaches suitable oxidant co-reactants for the purpose at PG 0041),
purge gas (PG 0068-0069), and
an atmosphere consisting of hydrogen (H2) and nitrogen (N2) (PG 0071; it would have been obvious to modify the listed step to select a mixture of hydrogen and nitrogen gases for annealing, as PG 0071 discloses this mixture (forming gas) as a suitable ambient gas for annealing),
wherein the atmosphere consisting of hydrogen (H2) and nitrogen (N2) anneals the metal oxide film (PG 0071) and
wherein the substrate is exposed to the atmosphere consisting of hydrogen (H2) and nitrogen (N2) at a pressure in a range of from 10 Torr to 75 Torr (PG 0059 discloses that the ALD process conditions may range from about 0.01 Torr to about 100 Torr; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed chamber pressure range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).) and for a time period in a range of from 0.1 seconds to 10 seconds (e.g. PG 0071, 2 to 10 seconds).
Hung ‘427 does not teach or suggest the following limitations of Claim 20:
Wherein the oxidant is an in situ steam generated oxidant that reacts with the metal film to form a metal oxide film on the substrate, the in situ steam generated oxidant consisting of a mixture of hydrogen and at least 70% ozone.
Wherein the annealing step passivates dangling bonds and interface traps.
Wherein the process chamber is purged after the annealing step.
Myo ‘569 teaches an ALD method of depositing an e.g. hafnium oxide film (PG 0129, 0130) and teaches that a known oxidant to produce hafnium oxide from the hafnium precursor is an in situ steam generated oxidant comprising a mixture of ozone (O3) (PG 0073) and hydrogen (H2) (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 to use the particular oxidant of Myo ‘569, as Hung ‘427 wants to form a metal oxide film in an ALD process and Myo ‘569 teaches an oxidant known to be suitable for the purpose.  The disclosed gas mixture does not include the WVG disclosed elsewhere in Myo ‘569 and does not disclose the use of a catalyst therewith.  Myo ‘569 does not disclose a particular percentage of ozone in the hydrogen/ozone mixture as required by Claim 20.  Myo ‘569 PG 0054 renders obvious separate gas flows of hydrogen source gas and oxygen source gases of 20 – 300 sccm each; Examiner notes that while Myo ‘569 PG 0054 exemplifies oxygen, Myo ‘569 PG 0039 clearly teaches that oxygen and ozone are equally known to be used as oxygen source gases.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 / Myo ‘569 to select flow rates of e.g. 20 sccm hydrogen and 300 sccm ozone for source gases to produce oxidant gas in the process of Myo ‘569, as Myo ‘569 PG 0054 renders obvious source gas flow rates suitable for producing oxidant gas.  At the selected flow rates, the gas mixture will be (300 / (300+20))%, or 93.75%, ozone.  Examiner notes that no other gases are disclosed as being supplied to the system; therefore, the mixture consists of hydrogen and ozone.  The substrate temperature conditions (e.g. PG 0033, 250-500 degrees Celsius) are commensurate with the temperature conditions in the WVG (PG 0043, 100 – 500 degrees Celsius) which produce water vapor; therefore, water vapor is expected to be generated at the surface of the substrate from the given precursors.
Hung ‘427 states that the purpose of the anneal is to homogenize the deposited layer at PG 0071.  Hegde ‘652 is drawn to the formation of metal oxide layers (Column 1 Lines 39-49) and discloses, as a part of its process, an annealing process (Column 5 Lines 39-59).  The purpose of the annealing step is to remove impurities from the layer and densify the layer to a layer of metal oxides (Id.); this function reduces the composition of the layer to metal(s) and oxygen and therefore serves to homogenize the layer.  The annealing process is followed by a purge process to remove the extracted impurities (Column 5 Lines 39 – 59).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the process of Hung ‘427 / Myo ‘569 to include a purge step after the anneal step as suggested by Hegde ‘652, as Hung ‘427 / Myo ‘569 wants to anneal a formed metal oxide layer to homogenize said layer and Hegde ‘652 teaches a method for annealing a formed metal oxide layer that serves to homogenize the layer and comprises an post-anneal purging step.
Hung ‘427 / Myo ‘569 / Hegde ‘652 does not discuss removing dangling bonds or interface traps in the annealing process.  Hung ‘427 is drawn to forming layers for use in e.g. MOSFET devices (PG 0005, PG 0079 transistors generally).  Dhar ‘330 is drawn to the formation of MOSFET devices by ALD processes (PG 0028, 0035, 0041) and teaches that when annealing an oxide layer in the MOSFET device, annealing in a nitrogen-containing environment such that nitrogen is incorporated into the oxide layer advantageously passivates dangling bonds and interface traps in the oxide layer (PG 0041), which desirably increases the current of the MOSFET in the on-state (PG 0041).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 / Myo ‘569 / Hegde ‘652 to incorporate nitrogen into the metal oxide film during annealing as suggested by Dhar ‘330, as Hung ‘427 / Myo ‘569 / Hegde ‘652 wants to anneal metal oxide films in MOSFET devices in a nitrogen-containing atmosphere and Dhar ‘330 teaches that consciously incorporating nitrogen in MOSFET oxide films via annealing reduces interface traps and dangling bonds to advantageously increase operating current of the MOSFET device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 as applied to claim 11 above, and further in view of Dussarrat ‘222.
Claim 14 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, but does not teach or suggest wherein the substrate has at least one feature thereon, the at least one feature extending a feature depth from a top surface of the substrate to a bottom surface, the at least one feature having a width defined by a first sidewall and a second sidewall.  Hung ‘427 PG 0035 teaches that semiconductor wafers are suitable substrates for its process, but does not expressly teach substrates having surface features.  Hung ‘427 PG 0039 and 0041 render obvious hafnium oxide-containing films.  Dussarrat ‘222 discloses that ALD processes can be desirably used to form hafnium oxide layers on wafers comprising trenches (e.g. PG 0088).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 to use semiconductor wafers comprising trenches as suggested by Dussarrat ‘222, as Hung ‘427 teaches that semiconductor wafers are desirable substrates for its process and Dussarrat ’222 teaches that ALD processes can be used to deposit metal oxides, preferably hafnium oxides, on semiconductor wafers comprising trenches.

Response to Arguments
Applicant's arguments filed 12 APR 2022 have been fully considered but they are not persuasive.
Applicant’s argument that the negative limitation “in the absence of a catalyst” was disclosed in the application as filed has been considered but is not found persuasive.
Claims 1, 11, and 20 each recite the new limitation “in the absence of a catalyst”.  The specification as filed does not mention the concept of a catalyst.  Per MPEP 2173.05(i):  “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.”  Since a catalyst is never recited in the specification, positively or negatively, there is no basis to exclude a catalyst from the claims.
Applicant’s reliance on Ex Parte Parks is noted; however, Applicant has not established that at the time the invention was filed, Applicant actively contemplated the exclusion of catalyst from the system.
Applicant’s remaining arguments are all predicated on an embodiment in Myo ‘569 wherein a WVG is utilized to provide certain gases for the reaction process (e.g. Myo ‘569 PG 0130).  The WVG system discussed therein (e.g. Myo ‘569 PG 0043) is disclosed as comprising a catalyst material.  However, Examiner notes that Myo ‘569 expressly stipulates that, as an alternative to oxidant gases produced by WVG systems, traditional oxidant gases may be alternatively suppled (PG 0073).  The traditional oxidant gases are not disclosed as including catalyst material.  Examiner notes that this alternative oxidant gas has been rendered obvious for inclusion in each of Claims 1, 11, and 20; therefore, the new limitation “in the absence of a catalyst” does not distinguish over the teachings of Myo ‘569.
Applicant argues (Page 9) that Claims 2-5 and 7-10 are allowable for at least the same reasons as Claim 1.  Claim 1 is not considered allowable at this time for the reasons discussed above, therefore Claims 2-5 and 7-10 cannot be allowable solely on that basis.  Applicant has not presented separate arguments to distinguish these claims over the prior art; therefore, Examiner maintains the propriety of these rejections.
Applicant argues (Page 9) that Dussarrat ’222 does not address the deficiencies of Myo ‘569 as regards Claim 6.  Examiner maintains that the alleged deficiency of Myo ‘569 is properly suggested by that reference, and therefore Dussarrat ‘222 is not required to address it further.
Applicant argues (Pages 9-12) that Hung ‘427 / Hegde ‘652 do not teach every limitation of Claims 11 or 20.  Examiner notes that Myo ‘569 and Dhar ‘330 are cited to teach the limitations being argued herein; therefore Hung ‘427 / Hegde ‘652 are not required to address them further.  Applicant further argues (Page 11) that Dhar ‘330 does not relate to the other references.  Examiner respectfully disagrees.  As noted in the rejections to Claims 11 and 20, Hung ‘427 is drawn to forming layers for use in MOSFET devices (PG 0005, 0079 transistors generally) in an ALD process (PG 0059), inclusive of oxide layers (PG 0038).  Dhar ‘330 is specifically drawn to the formation of oxide layers for MOSFET devices via ALD processes (PG 0028, 0035, 0041) and is therefore drawn to the same subject being addressed by Hung ‘427; further, Dhar ‘330 teaches that annealing in a nitrogen-containing environment (which is already contemplated by Hung ‘427 PG 0059) such that nitrogen is incorporated into the MOSFET oxide film reduces interface traps and dangling bonds such that an advantageous increase in operating current of the MOSFET device is obtained.  Therefore, Examiner maintains that Dhar ‘330 is properly related to Hung ‘427 in that they both address formation of MOSFET oxide films by ALD; Dhar ‘330 further teaches advantages to incorporation of its techniques into the subject matter of Hung ‘427.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's arguments against the references individually (e.g. Page 12, “none of the references even remotely suggest a method of depositing a film comprising:” [which proceeds into a recitation of claim language]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant does not propose specific arguments to Claims 12, 13, or 15-19 to distinguish them over the prior art other than dependency from an allowable Claim 11.  As Claim 11 is not allowable at this time for the reasons discussed above, these claims cannot be allowable on that basis and Examiner maintains the propriety of these rejections.
Applicant argues (Pages 12-13) that Dussarrat ’222 does not address the deficiencies of the previously cited references as regards Claim 14.  Examiner maintains that the alleged deficiencies discussed in Claim 11 are properly taught by the applied combination of references, and therefore Dussarrat ‘222 is not required to address it further.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712           

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712